Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yan Dong, a former employee of Defendant BASF Corp., appeals the district court’s order and judgment granting Defendants’ motion for summary judgment in Dong’s employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons set forth in the district court’s memorandum decision and order. See Yan Dong v. BASF Corp., No. 3:11-cv-00605-MOC-DCK, 2013 WL 3410340 (W.D.N.C. July 8, 2013). We grant Defendants’ motion to seal the identified exhibits submitted by Dong in his informal special appendix. (See ECF Dkt. # 14, # 20). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.